Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
Applicants’ amendment of 10/06/ 2021 is acknowledged and entered. 
Claims 1-2, 7, 9-30, 32-33 are pending. Claims 1-2, 7, 9, 16, 27-28, 30 were examined new claims 32-33 belong to examined group. Claims 10-15, 17-26, 29 are withdrawn.

Claim 17-26 previously have been withdrawn from consideration as a result of a restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the claims   1-2, 7, 9, 16, 27-28, 30, 32-33 and claims 17-26  as set forth in the Office action mailed on, 4/26/2018 is hereby withdrawn and claim 17-26  are hereby rejoined with claims  1-2, 7, 9, 16, 27-28, 30, 32-33 and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 
Chalin Smith on 12/22/2021, an agreement was reached to cancel claims 10-15, 29, amend claims 7, 32-33 and to rejoin claim 17-26 to place the application in condition for allowance.
Claims 1-2, 7, 9, 16-28, 30, 32-33 are allowed after the following examiner amendment.

	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Chalin Smith on 12/22/2021.

EXAMINER’S AMENDMENT
  Cancel Claims 10-15, 29.

Amend claims 7, 32 and 33 as follows:
Claim 7, line 12, replace - (a) - with-(a); wherein said polypeptide comprises aldolase activity-
Claim 32, line 4, replace - (a) - with-(a); wherein said polypeptide comprises aldolase activity-



The following is an examiner’s statement of reasons for allowance:

Applicants developed a new engineered aldolase polypeptide wherein said polypeptide comprises D16E substitution as compared to SEQ ID NO: 2 or SEQ ID NO: 4  and said  engineered  polypeptide  comprise the amino acid sequence  selected from SEQ ID NOs: 86, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176,
 178, 180, 182, 184, 186, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, and 216. 
Prior art  does not anticipates or suggest engineered aldolase polypeptide wherein said polypeptide comprises D16E substitution as compared to SEQ ID NO: 2 or SEQ ID NO: 4  and said  engineered  polypeptide  comprise the amino acid sequence  selected from SEQ ID NOs: 86, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 196, 198, 200, 202, 204, 206, 208, 210, 212, 214, and 216. 
Therefore  engineered aldolase polypeptide wherein said polypeptide comprises D16E substitution as compared to SEQ ID NO: 2 or SEQ ID NO: 4  and said  engineered  polypeptide  comprise the amino acid sequence  selected from SEQ ID NOs: 86, 114, 116, 118, 120, 122, 124, 126, 128, 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 150, 152, 154, 156, 158, 160, 162, 164, 166, 168, 170, 172, 174, 176, 178, 180, 182, 184, 186, 

The filing of Terminal Disclaimers over US application NO: 16/615120 obviated all possible double patenting issues. The terminal disclaimers filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  US application NO: 16/615120 has been reviewed and are accepted.  The terminal disclaimers have been recorded.

 Thus claims 1-2, 7, 9, 16-28, 30, 32-33 are allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652